Beoyles, O. J.
1. “The testimony of a party who offers himself as a witness in his own behalf is to be construed most strongly against Mm, when it is self-contradictory, vague, or equivocal. And unless *100there be other evidence tending to establish his right to recover, he is not entitled to a finding in his favor, if that version of his testimony the most unfavorable to him shows that the verdict should be against him.” Long Cigar Grocery Co. v. Harvey, 33 Ga. App. 236 (2), 237 (125 S. E. 870), and cit.
Decided July 14, 1927.
Tye, Peeples & Tye, Neel & Neel, for plaintiff in error.
J. B. Whitaker, contra.
2. Under the above-stated ruling and the facts of the instant case, the plaintiff was not entitled to recover, and the verdict in his favor was contrary to law and the evidence.

Judgment reversed.


Luke and Bloodioorth, JJ., concur.